Title: To George Washington from William Irvine, 7 May 1782
From: Irvine, William
To: Washington, George


                        
                            Sir,
                            Fort Pitt, May 7th 1782.
                        
                        Since my last letter to your Excellency, Col. Waibert, the Engineer, has been continually teazing me for
                            leave to go to Philadelphia, which I informed him I could by no means grant without your permission. If your Excellency
                            has nothing more in view for him in this quarter than barely to Superintend repairing the works at this Post, his
                            attendance may, without injury to the Service, be dispensed with, Especially as Major Craig of
                            Artillery is on the Spot, whose knowledge of the Executive part I have more dependance on than Col. Waibert’s. This
                            accompanies his letter on the Subject. With perfect respect, &c.
                        
                            Wm Irvine
                        
                    